FLETCHER, Judge.
Sirgany International, Inc., [Sirgany] has appealed the trial court’s order denying Sirgany’s petition for a writ of prohibition against the Miami Dade Inspector General. We treat Sirgany’s appeal as a petition for writ of certiorari and deny the petition.1
The Miami-Dade Office of Inspector General2 has the responsibility to investigate various and sundry county matters, such as activities of contractors, their officers, agents and employees, lobbyists, county staff and elected officials in order to ensure compliance with contract specifications and to detect fraud.3 The Inspector General is appointed by the Miami-Dade Commission on Ethics4 and is delegated the power to subpoena witnesses and to require the production of records.5
The Inspector General has sought the production of certain records of Sirgany in relation to Sirgany’s management and operation of its commercial activities at Miami International Airport. Sirgany has resisted producing the records, which resistance includes the filing in the circuit court of a petition for writ of prohibition, attempting to prevent the Inspector General from seeking to enforce the records subpoena.6 The trial court denied Sirga-ny’s prohibition petition and Sirgany has appealed that denial to this court, raising various reasons as to why the subpoena should be quashed.
We reject the appeal without reaching the substantive arguments as prohibition is not appropriately sought against the Inspector General. This is the case as prohibition is applicable only in relation to judicial or quasi-judicial actions. Broward County v. Florida Nat’l Prop., 613 So.2d 587 (Fla. 4th DCA 1993); Koulianos v. Phillips, 516 So.2d 68 (Fla. 2d DCA 1987). As the Inspector General does not exercise any judicial or quasi-judicial functions,7 but only makes recommendations to various boards, prohibition is not available.
*1019The petition for writ of certiorari is denied.

. Sirgany’s appeal was labeled as an appeal of a "non-final” order. Although the order is indeed non-final (at least one interrelated count remains unresolved by the trial court) it is not an appealable order. Rule 9.130, Fla. R.App.P.


. Created by Section 2-1076 of the Miami-Dade Code.


. Section 2-1076(c)(8). The above listing is far from complete.


. The Commission is created by Article LXXVIII (Sections 2-1066 through 2-1075) of the Miami-Dade Code.


. Section 2-1076(c)(3).


. The Inspector General enforces subpoena by application to the circuit court. § 2-1076(c)(3).


. See Fisher Island Holdings, LLC v. Miami-Dade County Comm’n on Ethics & Public Trust, 748 So.2d 381 (Fla. 3d DCA 2000).